Exhibit 10.A.51

 

APPLE COMPUTER, INC.

2003 Employee Stock Plan

(amended and restated effective as of April 21, 2005)

 

1.               Purposes of the Plan. The purposes of this Stock Plan are:

 

•                  to attract and retain talented Employees

 

•                  to further align Employee and shareholder interests; and

 

•                  to closely link Employee compensation with Company
performance.

 

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock subject to Stock Purchase Rights, Stock Appreciation
Rights, Performance Shares or Restricted Stock Units, as determined by the
Administrator at the time of grant.

 

2.               Definitions. As used herein, the following definitions shall
apply:

 

(a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b)   “Annual Revenue” means the Company’s or a business unit’s net sales for
the Fiscal Year, determined in accordance with generally accepted accounting
principles.

 

(c)   “Applicable Laws” means the requirements relating to the administration of
stock plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.

 

(d)   “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock subject to Stock Purchase Rights, Stock Appreciation
Rights, Performance Shares or Restricted Stock Units.

 

(e)   “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

(f)    “Awarded Stock” means the Common Stock subject to an Award.

 

(g)   “Board” means the Board of Directors of the Company.

 

(h)   “Cash Position” means the Company’s level of cash and cash equivalents.

 

(i)    “Chairman” means the Chairman of the Board.

 

(j)    “Code” means the Internal Revenue Code of 1986, as amended.

 

(k)   “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(l)    “Common Stock” means the common stock of the Company.

 

(m)  “Company” means Apple Computer, Inc., a California corporation.

 

(n)   “Continuous Status as Chairman” unless determined otherwise by the
Administrator, means the absence of any interruption or termination as Chairman
of the Board with the Company. Continuous Status as Chairman shall not be
considered interrupted in the case of medical leave,

 

1

--------------------------------------------------------------------------------


 

military leave, family leave, or any other leave of absence approved by the
Administrator, provided, in each case, that such leave does not result in
termination as Chairman with the Company. Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
status as “Chairman” by the Company.

 

(o)   “Continuous Status as an Employee” means the absence of any interruption
or termination of the employment relationship with the Company or any
Subsidiary. Continuous Status as an Employee shall not be considered interrupted
in the case of (i) medical leave, military leave, family leave, or any other
leave of absence approved by the Administrator, provided, in each case, that
such leave does not result in termination of the employment relationship with
the Company or any Subsidiary, as the case may be, under the terms of the
respective Company policy for such leave; however, vesting may be tolled while
an employee is on an approved leave of absence under the terms of the respective
Company policy for such leave; or (ii) in the case of transfers between
locations of the Company or between the Company, its Subsidiaries, or its
successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Chairman nor as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

(p)   “Director” means a member of the Board.

 

(q)   “Dividend Equivalent” means a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant.

 

(r)    “Earnings Per Share” means as to any Fiscal Year, the Company’s or a
business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.

 

(s)   “Fiscal Year” means a fiscal year of the Company.

 

(t)    “Individual Performance Objective” means any individual Company
business-related objective that is objectively determinable within the meaning
of Code Section 162(m) and the Treasury Regulations promulgated thereunder.
Individual Performance Objectives shall include, but not be limited to,
improvement in customer satisfaction, opening of additional retail stores, and
similar objectively determinable performance objectives related to the
Participant’s job responsibilities with the Company.

 

(u)   “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company subject to (k) above.

 

(v)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(w)  “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system, on the date of
determination or, if the date of determination is not a trading day, the
immediately preceding trading day;

 

2

--------------------------------------------------------------------------------


 

(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination or, if there are no quoted prices on the date
of determination, on the last day on which there are quoted prices prior to the
date of determination; or

 

(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(x)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder and is expressly designated by the
Administrator at the time of grant as an incentive stock option.

 

(y)   “Net Income” means as to any Fiscal Year, the income after taxes of the
Company for the Fiscal Year determined in accordance with generally accepted
accounting principles.

 

(z)    “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

 

(aa) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.

 

(bb) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(cc) “Option” means a stock option granted pursuant to the Plan.

 

(dd) “Optioned Stock” means the Common Stock subject to an Option, SAR or Stock
Purchase Right.

 

(ee) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

(ff)   “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

(gg) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Annual Revenue, (b) Cash Position,
(c) Earnings Per Share, (d) Net Income, (e) Operating Cash Flow, (f) Operating
Income, (g) Return on Assets, (h) Return on Equity, (i) Return on Sales,
(j) Total Stockholder Return, and (k) Individual Performance Objectives. The
Performance Goals may differ from Participant to Participant and from Award to
Award. The Administrator shall appropriately adjust any evaluation of
performance under a Performance Goal to exclude (i) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial conditions and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, or (ii) the effect of any changes in accounting
principles affecting the Company’s or a business units’ reported results.

 

(hh) “Performance Share” means a performance share Award granted to a
Participant pursuant to Section 14.

 

(ii)   “Plan” means this 2003 Employee Stock Plan.

 

3

--------------------------------------------------------------------------------


 

(jj)   “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 12 of the Plan.

 

(kk) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 13.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

 

(ll)   “Return on Assets” means the percentage equal to the Company’s or a
business unit’s Operating Income before incentive compensation, divided by
average net Company or business unit, as applicable, assets, determined in
accordance with generally accepted accounting principles.

 

(mm) “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average shareholder’s equity, determined in accordance with generally
accepted accounting principles.

 

(nn) “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

 

(oo) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

(pp) “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted pursuant to Section 10 below.

 

(qq) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(rr)   “Share” means a share of the Common Stock, as adjusted in accordance with
Section 17 of the Plan.

 

(ss) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 12 of the Plan, as evidenced by an Award Agreement.

 

(tt)   “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(uu) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.

 

3.               Stock Subject to the Plan. Subject to the provisions of
Section 17 of the Plan, the maximum aggregate number of Shares which may be
issued under the Plan is 145,000,000 Shares. The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

Any Shares subject to Options or SARs shall be counted against the numerical
limits of this Section 3 as one Share for every Share subject thereto. With
respect to Awards granted on or after the date of receiving shareholder approval
of the amended Plan in 2005, any Shares subject to Stock Purchase Rights,
Performance Shares or Restricted Stock Units with a per share or unit purchase
price lower than 100% of Fair Market Value on the date of grant shall be counted
against the numerical limits of this Section 3 as two Shares for every one Share
subject thereto. To the extent that a Share that was subject to an Award that
counted as two Shares against the Plan reserve pursuant to the preceding
sentence is recycled back into the Plan under the next paragraph of this
Section 3, the Plan shall be credited with two Shares.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock, Performance Shares or Restricted
Stock Units, is forfeited to or repurchased by the Company, the unpurchased
Shares (or for Awards other than Options and SARs, the forfeited or repurchased
shares) which were subject thereto shall become available for future grant or
sale under the Plan (unless the Plan has terminated). With respect to SARs, when
a stock settled SAR is exercised, the Shares subject to a SAR grant agreement
shall be counted against the numerical limits of Section 3 above, as one share
for every share subject thereto, regardless of the number of shares used to
settle the SAR

 

4

--------------------------------------------------------------------------------


 

upon exercise. Shares that have actually been issued under the Plan under any
Award shall not be returned to the Plan and shall not become available for
future distribution under the Plan; provided, however, that if Shares of
Restricted Stock, Performance Shares or Restricted Stock Units are repurchased
by the Company at their original purchase price or are forfeited to the Company,
such Shares shall become available for future grant under the Plan. Shares used
to pay the exercise price of an Option shall not become available for future
grant or sale under the Plan. Shares used to satisfy tax withholding obligations
shall not become available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than stock, such cash
payment shall not reduce the number of Shares available for issuance under the
Plan. Any payout of Dividend Equivalents, because they are payable only in cash,
shall not reduce the number of Shares available for issuance under the Plan.
Conversely, any forfeiture of Dividend Equivalents shall not increase the number
of Shares available for issuance under the Plan.

 

4.               Administration of the Plan.

 

(a)   Procedure.

 

(i)    Multiple Administrative Bodies. If permitted by Rule 16b-3 promulgated
under the Exchange Act or any successor rule thereto, as in effect at the time
that discretion is being exercised with respect to the Plan, and by the legal
requirements of the Applicable Laws relating to the administration of stock
plans such as the Plan, if any, the Plan may (but need not) be administered by
different administrative bodies with respect to (a) Directors who are Employees,
(b) Officers who are not Directors, and (c) Employees who are neither Directors
nor Officers.

 

(ii)   Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii)  Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)  Other Administration. Other than as provided above, the Plan shall be
administered by (a) the Board or (b) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b)   Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i)    to determine the Fair Market Value;

 

(ii)   to select the person(s) to whom Awards may be granted hereunder;

 

(iii)  to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(iv)  to approve forms of Award Agreement for use under the Plan;

 

(v)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the date of grant, the time or times
when Awards may be exercised (or are earned) (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine; provided, however, that with respect to
Shares of Restricted Stock subject to Stock Purchase Rights, Performance Shares
or Restricted Stock Units vesting solely

 

5

--------------------------------------------------------------------------------


 

based on continuing as an Employee or Chairman, they will vest in full no
earlier (except if accelerated pursuant to Sections 17 or 4(b)(ix) hereof) than
the three (3) year anniversary of the grant date; provided, further, that if
vesting is not solely employment- or Chairmanship-based, they will vest in full
no earlier (except if accelerated pursuant to Sections 17 or 4(b)(ix) hereof)
than the one (1) year anniversary of the grant date;

 

(vi)  the Administrator may not “reprice” Options, SARs or Stock Purchase
Rights, including 6-months-plus-1-day option exchange programs, without
shareholder approval.

 

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(ix)   to modify or amend each Award (subject to Section 19(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options and SARs longer than is otherwise provided for
in the Plan; however, the Administrator may not extend the post-termination
exercisability period beyond the earlier of the date the Award would otherwise
expire by its terms due to the passage of time from the date of grant or seven
(7) years;

 

(x)    to allow Participants to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option, SAR or Stock Purchase Right or upon vesting or payout of another Award,
that number of Shares or cash having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares or cash withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

(xi)   to determine whether Awards will be adjusted for Dividend Equivalents;

 

(xii)  to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator; and

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

5.               Eligibility. Awards may be granted to Employees and the
Chairman. Incentive Stock Options may be granted only to Employees.

 

6.               No Employment Rights. Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing the Participant’s
relationship as an Employee with or Chairman of the Company, nor shall they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.

 

6

--------------------------------------------------------------------------------


 

7.               Code Section 162(m) Provisions.

 

(a)   Option and SAR Annual Share Limit. No Participant shall be granted, in any
Fiscal Year, Options and Stock Appreciation Rights to purchase more than
34,000,000 Shares.

 

(b)   Restricted Stock Subject to Stock Purchase Rights, Performance Share and
Restricted Stock Unit Annual Limit. No Participant shall be granted, in any
Fiscal Year, more than 10,000,000 Shares in the aggregate of the following:
(i) Restricted Stock subject to Stock Purchase Rights, (ii) Performance Shares,
or (iii) Restricted Stock Units.

 

(c)   Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock subject to Stock Purchase Rights, Performance Shares or
Restricted Stock Units as “performance-based compensation” under Section 162(m)
of the Code, the Administrator, in its discretion, may set restrictions based
upon the achievement of Performance Goals. The Performance Goals shall be set by
the Administrator on or before the latest date permissible to enable the
Restricted Stock subject to Stock Purchase Rights, Performance Shares or
Restricted Stock Units to qualify as “performance-based compensation” under
Section 162(m) of the Code. In granting Restricted Stock subject to Stock
Purchase Rights, Performance Shares or Restricted Stock Units which are intended
to qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

(d)   Changes in Capitalization. The numerical limitations in Sections 7(a) and
(b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 18(a).

 

8.               Term of Plan. Subject to Section 23 of the Plan, the Plan shall
continue in effect until February 8, 2015.

 

9.               Stock Options.

 

(a)   Type of Option. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However, not
withstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 9(a), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(b)   Term. The term of each Option shall be seven (7) years from the date of
grant or such shorter term as may be provided in the Award Agreement. Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Award Agreement.

 

(c)   Option Exercise Price and Consideration.

 

(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be no less than 100% of the Fair Market
Value per Share on the date of grant; provided, however, that in the case of an
Incentive Stock Option granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.

 

7

--------------------------------------------------------------------------------


 

(ii)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

 

(iii)  Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

(1)   cash;

 

(2)   check;

 

(3)   promissory note;

 

(4)   other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option shall be
exercised (which may include Shares that would otherwise be issued pursuant to
the Option);

 

(5)   consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(6)   a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(7)   any combination of the foregoing methods of payment; or

 

(8)   such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10.         Stock Appreciation Rights.

 

(a)   Granted in Connection with Options. At the sole discretion of the
Administrator, SARs may be granted in connection with all or any part of an
Option, either concurrently with the grant of the Option or at any time
thereafter during the term of the Option. The following provisions apply to SARs
that are granted in connection with Options:

 

(i)    The SAR shall entitle the Participant to exercise the SAR by surrendering
to the Company unexercised a portion of the related Option. The Participant
shall receive in exchange from the Company an amount equal to the excess of
(x) the Fair Market Value on the date of exercise of the SAR of the Common Stock
covered by the surrendered portion of the related Option over (y) the exercise
price of the Common Stock covered by the surrendered portion of the related
Option. Notwithstanding the foregoing, the Administrator may place limits on the
amount that may be paid upon exercise of a SAR; provided, however, that such
limit shall not restrict the exercisability of the related Option;

 

(ii)   When a SAR is exercised, the related Option, to the extent surrendered,
shall no longer be exercisable;

 

(iii)  A SAR shall be exercisable only when and to the extent that the related
Option is exercisable and shall expire no later than the date on which the
related Option expires; and

 

(iv)  A SAR may only be exercised at a time when the Fair Market Value of the
Common Stock covered by the related Option exceeds the exercise price of the
Common Stock covered by the related Option.

 

8

--------------------------------------------------------------------------------


 

(b)   Independent SARs. At the sole discretion of the Administrator, SARs may be
granted without related Options. The following provisions apply to SARs that are
not granted in connection with Options:

 

(i)    The SAR shall entitle the Participant, by exercising the SAR, to receive
from the Company an amount equal to the excess of (x) the Fair Market Value of
the Common Stock covered by exercised portion of the SAR, as of the date of such
exercise, over (y) the Fair Market Value of the Common Stock covered by the
exercised portion of the SAR, as of the date on which the SAR was granted;
provided, however, that the Administrator may place limits on the amount that
may be paid upon exercise of a SAR; and

 

(ii)   SARs shall be exercisable, in whole or in part, at such times as the
Administrator shall specify in the Participant’s Award Agreement;

 

(iii)  The term of each SAR shall be seven (7) years from the date of grant or
such shorter term as may be provided in the Award Agreement.

 

(c)   Form of Payment. The Company’s obligation arising upon the exercise of a
SAR may be paid in Common Stock or in cash, or in any combination of Common
Stock and cash, as the Administrator, in its sole discretion, may determine.
Shares issued upon the exercise of a SAR shall be valued at their Fair Market
Value as of the date of exercise.

 

(d)   Rule 16b-3. SARs granted hereunder shall contain such additional
restrictions as may be required to be contained in the Plan or Award Agreement
in order for the SAR to qualify for the maximum exemption provided by
Rule 16b-3.

 

11.         Exercise of Option or SAR.

 

(a)   Procedure for Exercise; Rights as a Shareholder. Any Option or SAR granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

An Option or SAR shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the terms of
the Option or SAR) from the person entitled to exercise the Option or SAR, and
(ii) full payment for the Shares with respect to which the Option is exercised.
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Award Agreement and the Plan. Shares
issued upon exercise of an Option shall be issued in the name of the Participant
or, if requested by the Participant, in the name of the Participant and his or
her spouse. Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 17 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised. Exercise of
a SAR in any manner shall, to the extent the SAR is exercised, result in a
decrease in the number of Shares which thereafter shall be available for
purposes of the Plan, and the SAR shall cease to be exercisable to the extent it
has been exercised.

 

(b)   Termination of Continuous Status as Chairman. Upon termination of a
Participant’s Continuous Status as Chairman (other than termination by reason of
the Participant’s death), the Participant may, but only within ninety (90) days
after the date of such termination, exercise his or her Option or SAR to the
extent that it was exercisable at the date of such termination. Notwithstanding

 

9

--------------------------------------------------------------------------------


 

the foregoing, however, an Option or SAR may not be exercised after the date the
Option or SAR would otherwise expire by its terms due to the passage of time
from the date of grant.

 

(c)   Termination of Continuous Employment. Upon termination of a Participant’s
Continuous Status as Employee (other than termination by reason of the
Participant’s death), the Participant may, but only within ninety (90) days
after the date of such termination, exercise his or her Option or SAR to the
extent that it was exercisable at the date of such termination. Notwithstanding
the foregoing, however, an Option or SAR may not be exercised after the date the
Option or SAR would otherwise expire by its terms due to the passage of time
from the date of grant.

 

(d)   Death of Participant. If a Participant dies (i) while an Employee or
Chairman, the Option or SAR may be exercised at any time within six (6) months
(or such other period of time not exceeding twelve (12) months as determined by
the Administrator) following the date of death by the Participant’s estate or by
a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that would have
accrued had the Participant continued living and terminated his or her
employment six (6) months (or such other period of time not exceeding twelve
(12) months as determined by the Administrator) after the date of death; or
(ii) within ninety (90) days after the termination of Continuous Status as an
Employee or Chairman, the Option or SAR may be exercised, at any time within six
(6) months (or such other period of time not exceeding twelve (12) months as
determined by the Administrator) following the date of death by the
Participant’s estate or by a person who acquired the right to exercise the
Option or SAR by bequest or inheritance, but only to the extent of the right to
exercise that had accrued at the date of termination. If the Option or SAR is
not so exercised within the time specified herein, the Option or SAR shall
terminate, and the Shares covered by such Option or SAR shall revert to the
Plan.

 

Notwithstanding the foregoing, however, an Option or SAR may not be exercised
after the date the Option or SAR would otherwise expire by its terms due to the
passage of time from the date of grant.

 

(e)   Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash or Shares an Option or SAR previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.

 

12.         Stock Purchase Rights.

 

(a)   Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards and/or cash awards made outside of
the Plan. After the Administrator determines that it will offer Stock Purchase
Rights under the Plan, it shall advise the Participant in writing or
electronically, of the terms, conditions and restrictions related to the offer,
including the number of Shares that the Participant shall be entitled to
purchase, the price to be paid, and the time within which the Participant must
accept such offer. The offer shall be accepted by execution of an Award
Agreement in the form determined by the Administrator.

 

(b)   Repurchase Option. Unless the Administrator determines otherwise, the
Award Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Award Agreement shall be the original price paid by
the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator.

 

(c)   Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.

 

10

--------------------------------------------------------------------------------


 

(d)   Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 17 of the Plan.

 

13.         Restricted Stock Units.

 

(a)   Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 13(d), may be left to
the discretion of the Administrator.

 

(b)   Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

 

(c)   Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

 

(d)   Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again shall be
available for grant under the Plan.

 

(e)   Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

 

14.         Performance Shares.

 

(a)   Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 7(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Performance Share award granted to any
Participant, and (ii) the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Shares. Performance Shares shall be granted in the form
of units to acquire Shares. Each such unit shall be the equivalent of one Share
for purposes of determining the number of Shares subject to an Award. Until the
Shares are issued, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the units to acquire Shares.

 

(b)   Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Shares Award
Agreement as a condition of the award. Any certificates

 

11

--------------------------------------------------------------------------------


 

representing the Shares of stock awarded shall bear such legends as shall be
determined by the Administrator.

 

(c)   Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.

 

15.         Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title 1 of the Employee Retirement Income Security Act,
and may be exercised, during the lifetime of the Participant, only by the
Participant. If the Administrator makes an Award transferable, such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate.

 

16.         Stock Withholding to Satisfy Withholding Tax Obligations. When a
Participant incurs tax liability in connection with the exercise, vesting or
payout, as applicable, of an Award, which tax liability is subject to tax
withholding under applicable tax laws, and the Participant is obligated to pay
the Company an amount required to be withheld under applicable tax laws, the
Participant may satisfy the withholding tax obligation by electing to have the
Company withhold from the Shares to be issued upon exercise of the Option, SAR
or Stock Purchase Right or the Shares to be issued upon payout or vesting of the
other Award, if any, that number of Shares having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined (the “Tax Date”).

 

All elections by a Participant to have Shares withheld for this purpose shall be
made in writing in a form acceptable to the Administrator and shall be subject
to the following restrictions:

 

(a)   the election must be made on or prior to the applicable Tax Date; and

 

(b)   all elections shall be subject to the consent or disapproval of the
Administrator.

 

In the event the election to have Shares subject to an Option, SAR or Stock
Purchase Right withheld is made by a Participant and the Tax Date is deferred
under Section 83 of the Code because no election is filed under Section 83(b) of
the Code, the Participant shall receive the full number of Shares with respect
to which the Option, SAR or Stock Purchase Right is exercised but such
Participant shall be unconditionally obligated to tender back to the Company the
proper number of Shares on the Tax Date.

 

17.         Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

 

(a)   Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share, if any, of Common Stock covered by
each such outstanding Award and the 162(m) fiscal year share issuance limits
under Sections 7(a) and (b) hereof shall, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into

 

12

--------------------------------------------------------------------------------


 

shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.

 

(b)   Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, all outstanding Awards will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Administrator. The Administrator in its discretion may provide for a
Participant to have the right to exercise his or her Option, SAR or Stock
Purchase Right until ten (10) days prior to such transaction as to all of the
Awarded Stock covered thereby, including Shares as to which the Award would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option or forfeiture rights applicable to any Award shall
lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised (with respect
to Options, SARs and Stock Purchase Rights) or vested (with respect to other
Awards), an Award will terminate immediately prior to the consummation of such
proposed action.

 

(c)   Merger or Asset Sale. Unless otherwise determined by the Administrator, in
the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the Company, each outstanding Award
shall be assumed or an equivalent award substituted by the successor corporation
or a Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Award, the
Participant shall (i) fully vest in and have the right to exercise the Option,
SAR or Stock Purchase Right as to all of the Awarded Stock, including Shares as
to which it would not otherwise be vested or exercisable, and (ii) fully earn
and receive a payout with respect to other Awards. If an Award becomes fully
vested and exercisable (or earned, as applicable) in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Participant in writing or electronically that (i) the Option, SAR or
Stock Purchase Right shall be fully vested and exercisable for a period of
thirty (30) days from the date of such notice, and the Option, SAR or Stock
Purchase Right shall terminate upon the expiration of such period and (ii) the
other Award shall be paid out immediately prior to the merger or sale of assets.
For the purposes of this paragraph, the Award shall be considered assumed if,
following the merger or sale of assets, the assumed Award confers the right to
purchase or receive, for each Share of Awarded Stock subject to the Award
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise (or payout or vesting, as
applicable) of the Award, for each Share of Awarded Stock subject to the Award,
to be solely common stock of the successor corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the merger or sale of assets.

 

(d)   Change in Control. In the event of a “Change in Control” of the Company,
as defined in paragraph (e) below, unless otherwise determined by the
Administrator prior to the occurrence of such Change in Control, the following
acceleration and valuation provisions shall apply:

 

(i)    Any Options, SARs and Stock Purchase Rights outstanding as of the date
such Change in Control is determined to have occurred that are not yet
exercisable and vested on such date shall become fully exercisable and vested;
and

 

(ii)   Any other Awards outstanding as of the date such Change in Control is
determined to have occurred that are not yet earned on such date shall become
fully earned and vested; and

 

13

--------------------------------------------------------------------------------


 

(iii)  The value of all outstanding Awards shall, unless otherwise determined by
the Administrator at or after grant, be cashed-out. The amount at which such
Options, SARs and Stock Purchase Rights shall be cashed out shall be equal to
the excess of (x) the Change in Control Price (as defined below) over (y) the
exercise price of the Common Stock covered by the Option, SAR or Stock Purchase
Right, and the amount at which such other Awards shall be cashed out shall be
equal to the Change in Control price (as defined below). The cash-out proceeds
shall be paid to the Participant or, in the event of death of a Participant
prior to payment, to the estate of the Participant or to a person who acquired
the right to exercise the Option, SAR or Stock Purchase Right, or who acquired
the right to receive the payout of the other Award, by bequest or inheritance.

 

(e)   Definition of “Change in Control”. For purposes of this Section 17, a
“Change in Control” means the happening of any of the following:

 

(i)    When any “person”, as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, a Subsidiary or a Company employee
benefit plan, including any trustee of such plan acting as trustee) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

(ii)   The occurrence of a transaction requiring shareholder approval, and
involving the sale of all or substantially all of the assets of the Company or
the merger of the Company with or into another corporation (other than the
Company’s reincorporation into another jurisdiction).

 

(f)    Change in Control Price. For purposes of this Section 17, “Change in
Control Price” shall be, as determined by the Administrator, (i) the highest
Fair Market Value at any time within the 60-day period immediately preceding the
date of determination of the Change in Control Price by the Administrator (the
“60-Day Period”), or (ii) the highest price paid or offered, as determined by
the Administrator, in any bona fide transaction or bona fide offer related to
the Change in Control of the Company, at any time within the 60-Day Period.

 

18.         Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.

 

19.         Amendment and Termination of the Plan.

 

(a)   Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b)   Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

(c)   Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

20.         Conditions Upon Issuance of Shares.

 

(a)   Legal Compliance. Shares shall not be issued pursuant to the exercise or
payout, as applicable, of an Award unless the exercise or payout, as applicable,
of such Award and the issuance

 

14

--------------------------------------------------------------------------------


 

and delivery of such Shares shall comply with Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)   Investment Representations. As a condition to the exercise or payout, as
applicable, of an Award, the Company may require the person exercising such
Option, SAR or Stock Purchase Right, or in the case of another Award, the person
receiving the payout, to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

 

21.         Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

22.         Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

23.         Shareholder Approval. The amended and restated Plan shall be subject
to approval by the shareholders of the Company within twelve (12) months after
February 8, 2005. Such shareholder approval shall be obtained in the manner and
to the degree required under Applicable Laws.

 

24.         Non-U.S. Employees. Notwithstanding anything in the Plan to the
contrary, with respect to any employee who is resident outside of the United
States, the Committee may, in its sole discretion, amend the terms of the Plan
in order to conform such terms with the requirements of local law or to meet the
objectives of the Plan. The Committee may, where appropriate, establish one or
more sub-plans for this purpose.

 

15

--------------------------------------------------------------------------------